ON PETITION FOR REHEARING.
PEDERSON, Justice.
On petition for rehearing, we are told by the State Board of Public School Education and by the Flasher Public School District No. 39 (Amicus Curiae) that the map at footnote 2 does not show the location of the property involved in the separate petition involving Breien petitioners and that the annexation of the Breien tract does not create an irregular boundary.
Rather than speculate further on a less than adequate record, we remand that part of this case involving the Breien petition to the State Board of Public School Education to permit any party to request a rehearing or a redetermination of the question of annexation of “Blocks 1, 2, 3 and 4 of Breien Townsite (a/k/a Parkin and Parkin 1st Addition; Lot A pt. SWVi, NWV) of Section 36, 134 N, Range 82 W; All of Lot B (less lot 1) of Section 36, Township 134 N, Range 82 W).”
If after a 30-day notice by the Board to each petitioner and each participant and no request is received, the previous annexation order will be deemed to have been affirmed. The petition for rehearing is otherwise denied.
ERICKSTAD, C.J., and VANDE WALLE, SAND and GIERKE, JJ., concur.